NUMBER 00 SHARES Advanced Credit Technologies, Inc. INCORPORATED UNDER THE LAWS OF THE STATE OF NEVADA Authorized to Issue 100,000,000 Shares Common Stock At $.001 Par Value This Certifies That is hereby issued fully paid and non-assessable Shares of the Stock of the above named Corporation transferable only on the books of the Corporation by the holder hereof in person or by duly authorized Attorney upon surrender of this Certificate properly endorsed. In Witness Whereof, the said Corporation has caused this Certificate to be signed by its duly authorized officer and its Corporate Seal to be hereunder affixed this day of A.D.. Secretary President
